In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-590 CV

____________________


IN RE TRIPTESH CHAUDHURY




Original Proceeding



MEMORANDUM OPINION
 Triptesh Chaudhury filed a petition for writ of mandamus to compel the trial court to
vacate an order for temporary support, to set temporary support at less than one-half the
current amount, and to order temporary support to cease after 120 days regardless of the
status of the parties' divorce action.  
	Mandamus relief is appropriate only if the court clearly abused its discretion and the
relator has no adequate remedy by appeal.  In re Prudential Ins. Co. of Am., 148 S.W.3d 124,
135-36 (Tex. 2004).  After reviewing the mandamus record and petition, we conclude that
the relator failed to establish his entitlement to mandamus relief.  Accordingly, the petition
for writ of mandamus is denied.  
	PETITION DENIED.
									PER CURIAM
Opinion Delivered April 10, 2008

Before McKeithen, C.J., Kreger and Horton, JJ.